Citation Nr: 1819080	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO. 12-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for heart disease, to include as due to exposure to herbicide agents. 

2. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus. 

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Service connection for heart disease is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the right upper extremity is denied. 

Service connection for peripheral neuropathy of the left upper extremity is denied. 

A total disability rating based on individual unemployability due to service-connected disabilities is denied.


FINDINGS OF FACT

1. The Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not actually exposed to herbicide agents during his service. 

2. Diabetes mellitus, heart disease, and peripheral neuropathy of the upper extremities are not etiologically related to service. 

3. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Heart disease was not incurred in service; coronary artery disease and/or ischemic heart disease is/are not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. Diabetes mellitus was not incurred in service; Type II diabetes mellitus is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. Peripheral neuropathy of the right upper extremity was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; early-onset peripheral neuropathy is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. Peripheral neuropathy of the left upper extremity was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; early-onset peripheral neuropathy is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5. The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from May 1970 to May 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida dated in March 2010 and January 2012.

In June 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). A transcript of the hearing is associated with the claims file.

In August 2015, the Board remanded these issues for additional evidentiary development to apply amended regulations regarding adjudication of claims of exposure to herbicide agents in the waters offshore Vietnam. The appeal has since been returned to the Board for further appellate action. 

The Board also denied a claim of entitlement to service connection for an acquired psychiatric disorder, denied a claim of entitlement to a disability rating in excess of 0 percent for bilateral hearing loss, and dismissed a claim of entitlement to a disability rating in excess of 10 percent for tinnitus. The Board denied reconsideration of those issues in January 2016. Accordingly, the Board's decision with respect to those claims is final. See 38 C.F.R. § 20.1100 (2017). 

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and waived his right to have the claim remanded to the RO for initial consideration of this evidence. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

In order to be entitled to the presumption of exposure to herbicide agents, a claimant must have been present within the land borders of Vietnam at some point in the course of his duty. Haas v. Peake, 525 F.3d 1168, 1172 (2008). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 CFR 3.307 (a)(6)(ii)

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for heart disease. 

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

The Veteran asserts that he incurred diabetes, peripheral neuropathy of the upper extremities, and heart disease, each on the basis of claimed exposure to herbicide agents during his service. He has not asserted any other basis for these claims, i.e., direct service incurrence of the particular diseases, or secondary incurrence. However, the Board acknowledges the potential for a secondary service connection claim regarding peripheral neuropathy if it were found that diabetes mellitus were service-connected. 

There is no assertion that the Veteran had official duty in the Republic of Vietnam, and his service personnel records do not reflect any such duty. Regarding his asserted visitation, after a review of all of the evidence, the Board finds that the evidence in favor of the Veteran's visitation in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, has not attained the point of relative equipoise with the evidence against such visitation. Rather, a preponderance of the evidence is against the matter of the Veteran's visitation in the Republic of Vietnam at any time during his service. 

The service personnel and service records have been reviewed, and they reveal no evidence of any official duty or visitation in the Republic of Vietnam. While the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these medals recognize service in support of the conflict in Vietnam and participation in major military operations, but not necessarily duty or visitation within the Republic of Vietnam. See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010). 

The National Personnel Records Center was unable to determine whether or not the Veteran served in the Republic of Vietnam. However, they did confirm that the Veteran served aboard the (USS Chicago CG-11), a Guided Missile Cruiser, which was in the official waters of the Republic of Vietnam from 10/02/1970 to 11/03/1970, 11/20/1970 to 12/21/197, 01/12/1971 to 02/19/1971, 12/06/1971 to 12/18/1971, 01/17/1972 to 02/11/1972, 03/03/1972 to 03/22/1972, and from 03/31/1972 to 04/25/1972. 

The Veteran's service personnel records reveal that he was transferred on April 28, 1972, from the USS Chicago to the Naval Station at San Diego for the purpose: "TEMDU ICW SEPARATION."  His date of separation was May 9, 1972, at which time he was transferred to the Naval Reserve. 

In developing the claim, the RO submitted to the Joint Services Records Research Center (JSRRC) the Veteran's assertions of having gone ashore "multiple" times to transport boxes and personnel. A June 2009 memorandum notes that the request could not be researched because the request covered too broad a time period. In October 2009, the RO contacted the Veteran and notified him of the response from JSRRC. That notice informed the Veteran that he must provide the dates on which he went ashore in Vietnam on an enclosed VA Form 21-4138; and, if specific dates could not be provided, that he must give a timeframe no greater than 60 days. In response to the RO's letter, the Veteran submitted a VA Form 21-4138 on November 2, 2009 and reported: "I served in-country in the Republic of Vietnam From 1970 to 1972. I served in the U S Navy aboard the USS Chicago which disembarked in Vietnam. I had to transport Marines and the CBs (Construction Engineers) to Vietnam. Also I had to unload boxes from the ship into Vietnam. I performed this mission numerous times. We suffered from Vietnam fire during these times of transporting these Marines and were forced to return fire in order to survive."  The Veteran attached a copy of his Form DD 214. However, he did not provide the information requested by the RO. The Veteran submitted deck logs from 1970 directly to the Board. However, these did not confirm his visitation in the Republic of Vietnam. 

As the Veteran did not provide a time-frame necessary to make a subsequent request for research of deck logs, the RO asked JSRRC for a review of command histories for the USS Chicago. This was provided in January 2010. The information reviewed indicated that the USS CHICAGO departed the Naval Station San Diego California for a Western Pacific deployment on September 9, 1970. The USS CHICAGO arrived and departed after a briefing (no names listed) at Da Nang Republic of Vietnam (RVN) on October 3, 1970. The USS CHICAGO then conducted operations in the northern Gulf of Tonkin off the coast of North Vietnam as the Positive Identification Radar Advisory Zone ship from October 3, 1970, to November 6, 1970, from November 18, 1970, to December 20, 1970, and from January 14, 1971, to February 17, 1971. The USS CHICAGO also made Ports of Call in Subic Bay, the Republic of the Philippines, Hong Kong and Yokosuka Japan. The USS CHICAGO returned to San Diego California on March 11, 1971. 

The JSRRC memorandum noted that the Naval History and Heritage Command at the Washington Navy Yard, the custodian of US Navy ship's histories, does not maintain a 1972 command history for the USS CHICAGO. However JSRRC reviewed the 1945-1980 ship's history for the USS CHICAGO. The history revealed that, during the period January 1, 1972, to June 21, 1972, the USS CHICAGO was continuing a Western Pacific deployment and assigned Positive Identification Radar Advisory Zone ship operations in the Gulf of Tonkin off the coast of Vietnam. 

The history further revealed that the USS CHICAGO launched TALOS missiles, conducted radar surveillance aircraft and helicopter coordination, monitored all aircraft flying over the gulf, directed friendly combat air patrols, supported mining operations off Haiphong Harbor, and scored a MIG kill with the ship's TALOS battery during that. While the ship was supporting mining operations off Haiphong Harbor, it came under heavy fire from enemy shore batteries on May 11, 1972, with no damage or casualties reported. The ship returned to homeport San Diego on July 8, 1972, and did not deploy to the Western Pacific for the remainder of 1972. 

Regarding the Chicago's visitation at Da Nang harbor, a recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways. Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam. VA considers inland waterways to end at their mouth or junction to other offshore water features. For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet. For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents. See VBA Manual M21-1, IV.ii.1.H.2.c. Therefore, to the extent the Veteran relies on the presence of the Chicago in Da Nang harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus, ischemic heart disease, and early onset peripheral neuropathy, do not attach.

In finding that there was no actually visitation in the Republic of Vietnam, the Board relies not only upon the lack of any documentary evidence of such visitation in the service personnel records or in the command histories, but also upon the material inconsistencies in the Veteran's assertions in this regard. While the Veteran is competent to describe the details of his duties and locations in service, to the extent he was made aware of and remembers such details, in each telling of his account, the Veteran has altered material details of the alleged visits, and the variations cannot be reconciled into a single narrative. These inconsistencies undermine the credibility of the Veteran's assertions, which we must acknowledge were made in support of a claim for VA benefits. 

Highly significant in the Board's finding regarding credibility is the initial account presented by the Veteran. In an April 2009 VA Form 21-526, the Veteran reported that he was exposed to Agent Orange in the Republic of Vietnam. However, in this account, he denied having set foot on the ground in Vietnam. He stated: "I served in the US Navy and I had to transport Marines and the CBs (Construction Engineers) to Vietnam. I did this numerous times, I was close to the ground to the point that all I had to do is jump off the side of the boat and I would have landed on the ground in Vietnam."  

The Board notes that there is no ambiguity in this account. The Veteran denied having disembarked from the transport ship, and, in this account, he presented no other instance of having been present in the Republic of Vietnam. However, in subsequent accounts, notably made after having been informed by the RO that his initial account did not satisfy the requirement of having visitation in the Republic of Vietnam, the Veteran reported not only going ashore, but, in his most recent account, having spent the night ashore in the Republic of Vietnam. 

On a VA Form 21-4138 received on November 2, 2009, in response to the VA notice letter dated October 23, 2009, the Veteran stated: "I served in-country in the Republic of Vietnam From 1970 to 1972. I served in the U S Navy aboard the USS Chicago which disembarked in Vietnam. I had to transport Marines and the CBs (Construction Engineers) to Vietnam. Also I had to unload boxes from the ship into Vietnam. I performed this mission numerous times. " 

While his initial accounts involved "numerous" trips ashore by boat, at the Board hearing, the Veteran testified that he made only two visits, one of which was via helicopter, on his way home at the end of his tour. In this account, the first visit was when "taking on" some supplies because, "apparently, we didn't get enough."  According to the Veteran, "we got on a PT boat and we went over to pick up supplies."  

This description is particularly significant because, in the first two accounts, the Veteran was reportedly delivering boxes and personnel to Vietnam. However in his hearing testimony, he reportedly made no deliveries, but took on supplies from Vietnam. He reported that, when they returned to the ship, he helped unload the supplies, and that this "never happened again."  According to the Veteran, he did not know what the supplies were. He also did not know which US base he visited. He described it only as "the Air Force Base that was stationed over there."  

If the Veteran's hearing testimony is to be believed, the Veteran made only one visit to the Republic of Vietnam other than his trip home, and during this visit he picked up supplies. However, this account materially conflicts with his prior accounts that he made numerous trips to shore, and that, instead of picking up supplies, he was delivering boxes and personnel. 

Also significant is the overall context within which this account must be taken. This includes the position of the Veteran's ship at the time he asserts this visitation to the Republic of Vietnam took place. The USS Chicago was by the Veteran's own description, and by research confirmed by JSRRC, located in the Gulf of Tonkin assisting a large naval taskforce (including several aircraft carriers), in mine-laying operations at Haiphong Harbor. The Board takes notice of the fact that the Gulf of Tonkin lies offshore North Vietnam, and Haiphong Harbor lies in the northern part of North Vietnam, roughly 100 miles from the border with China, and more than 300 miles from the demilitarized zone demarking the border with the Republic of Vietnam (South Vietnam)-farther still from the nearest US base in the Republic of Vietnam. 

The Board must acknowledge that the evidence available to the Board does not completely exclude the possibility of the Veteran having embarked on a 300+mile open-sea voyage by "PT" boat to a base of unknown description in the Republic of Vietnam to pick up supplies of unknown description. However, in the context of the USS Chicago's location in close proximity to several aircraft carriers, which presumably had access to more efficient means of travel, this narrative seems doubtful. 

According to the Veteran's testimony, the only other time he visited the Republic of Vietnam was when he got ready to leave the ship at the conclusion of his tour of duty. He testified that a helicopter picked him up (presumably from the USS Chicago) and took him to one of the Air Force Bases where he stayed overnight, and then caught a flight out to San Francisco. 

The Board finds it significant that the Veteran did not mention this visit in his initial descriptions, even though, if true, it would place him clearly in the Republic of Vietnam and for a substantial amount of time (overnight). He did not explain why this visit was not initially reported, and indeed, why it was not reported for more than five years after he filed his claim. While it is certainly possible that he forgot about it initially, this further undermines the credibility of his account. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of his faulty memory). 

In sum, the numerous and material inconsistencies in the various iterations of the Veteran's account cannot be reconciled, and they weigh decisively against the credibility of his assertions regarding having visited Vietnam during his service. The Board again notes that each of the accounts was made in the context of a claim for benefits, and this fact cannot be ignored. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999). 

While the absence of documentation of visitation in the Republic of Vietnam is not a sufficient basis in and of itself to conclude that such a visitation did not take place, when viewed in the context of the numerous and material inconsistencies in the various versions of the Veteran's account, the Board is left with the firm conclusion that such visitation did not occur. 

The Board has considered whether the combat rule assists in substantiating the Veteran's account notwithstanding the Board's finding. In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2017). 

In this case the evidence confirms an incident off Haiphong Harbor on May 11, 1972, where the USS Chicago came under heavy fire from enemy shore batteries. However, the combat rule does not assist in substantiating the Veteran's account of visitation in the Republic of Vietnam because there is not satisfactory lay or other evidence of this. The word "satisfactory," as used under 38 U.S.C.A. § 1154(b) has been interpreted to mean "credible" evidence. See Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table). As discussed above, the Board has found the Veteran's account of visitation in the Republic of Vietnam to be lacking in credibility. 

The Board also acknowledges the Veteran's assertion that his presence aboard the USS Chicago during mine-laying operations in Haiphong Harbor placed him close enough to shore for the presumption of exposure to herbicides to attach. However, the presumption of exposure to herbicides applies only to the Republic of Vietnam, i.e., South Vietnam. It does not apply to the Socialist Republic of Vietnam, i.e., North Vietnam. The Board takes notice of the fact that Haiphong Harbor and the Gulf of Tonkin lie within and adjacent to the borders of the Socialist Republic of Vietnam as they existed in 1972. Therefore, the presumption of exposure to herbicide agents used in the Republic of Vietnam does not apply, and would not apply even if the Veteran had gone ashore or traveled on inland waterways at that location. 

There is no presumptive exposure to herbicide agents. There is also no evidence of actual exposure to herbicide agents. The Veteran's assertions have been limited to the presumptions discussed. The Veteran does not contend that he incurred diabetes mellitus, peripheral neuropathy, or heart disease directly in service, as a result of an injury or disease occurring in service. He testified that he has always contended that these conditions were due to Agent Orange exposure. He also does not contend that diabetes mellitus or coronary artery disease became manifest to a compensable degree within one year of service separation to invoke the presumption of service connection for certain chronic diseases. On the VA Form 21-526, the Veteran reported that diabetes mellitus began in 2003, heart disease began in 2009, and peripheral neuropathy began in 2005. Service treatment records reflect no complaint of or treatment for any of the claimed diseases, and there is no record of treatment for either "chronic" disorder during the one-year period after service separation. 

There is no medical opinion that purports to relate the onset of diabetes mellitus, heart disease, or peripheral neuropathy directly to service. The Veteran has not contended that there is any such opinion or that he believes there is any direct relationship (see transcript of the Board hearing at page 13). 

In light of the facts found: that the Veteran had no visitation in the Republic of Vietnam, had no actual exposure to herbicide agents during service, had no injury or disease that is directly related to any of the claimed disorders, and had no manifestation of chronic disease within one year of service separation, the Board concludes that service connection for diabetes mellitus, heart disease, and peripheral neuropathy is not warranted. As diabetes mellitus is not a service-connected disability, service connection on a secondary basis for peripheral neuropathy is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to TDIU.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

The veteran has two service-connected disabilities - hearing loss, rated at 0 percent disabling, and tinnitus, rated at 10 percent disabling. The Veteran therefore fails to meet the schedular criteria for consideration of a total rating based on individual unemployability due to service- connected disabilities entitlement to TDIU on a schedular basis is precluded as a matter of law. See 38 C.F.R. § 4.16(a), Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The Board itself cannot assign an extra-schedular rating in the first instance. The Board's consideration is limited to whether to refer the case to the Director of Compensation and Pension Service for an extra-schedular evaluation. See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met). 

The Board observes that while entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), are similar, they are based on different factors. See Kellar v. Brown, 6 Vet. App. 157, 162 (1994). A TDIU on an extraschedular basis merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities. See VAOPGCPREC 6-96. 

In this case, there does not appear to be any specific contention that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his hearing loss and tinnitus. The Veteran is receiving disability benefits from the Social Security Administration; however, he testified that these were based on "diabetes, my shoulders, the knees, and I have sugar, hypertension, and I have sugar nerves."  In essence, the Veteran's TDIU claim was based on disabilities for which he was seeking service connection, not necessarily for his already service-connected disabilities. 

VA examinations conducted in September 2011 and May 2012 each include findings that there was no impact of the Veteran's hearing loss or tinnitus on ordinary conditions of daily life, including ability to work. Accordingly, the Board finds that a preponderance of the evidence is against a conclusion that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. Therefore, referral for an extraschedular TDIU rating is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Adam Neidenberg 

Department of Veterans Affairs


